Citation Nr: 0814705	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  03-20 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 0 percent for 
right ear hearing loss.

2.  Entitlement to non-service connected pension benefits.


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from July 26, 1974 to 
September 18, 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In October 2002, 
the RO denied an increased rating for right ear hearing loss.  
The RO denied entitlement to non-service connected pension 
benefits in December 2003.  

The veteran was scheduled for a June 2007 Board hearing but 
did not appear.  He later submitted a statement that he never 
received notice of the hearing.   It was not clear whether 
the notice was sent to the correct address; so the Board 
remanded the case for the hearing to be re-scheduled in 
September 2007.  An October 2007 report of contact notes that 
the RO confirmed the veteran's mailing address with the 
apartment building manager, who assured the RO that any mail 
addressed to the building would be forwarded to the veteran 
regardless of whether the apartment number was correct.  The 
RO re-scheduled the veteran for a Board hearing in January 
2008.  The veteran again failed to appear; nor did he 
indicate any desire to re-schedule.  It is presumed that the 
veteran either does not want a hearing or is not cooperating 
with VA's attempts to provide him with one.


FINDINGS OF FACT

1.  Right ear hearing loss is manifested by no more than 
Level I hearing loss.

2.  The veteran served on active duty from July 26, 1974 to 
September 18, 1974, which is less than 90 days; and was not 
released from service for a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 0 percent for 
right ear hearing loss have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.321(b)(1), 4.7, 4.85, 4.86 (2007).

2.  The veteran does not have recognized active military 
service sufficient for eligibility for VA nonservice-
connected pension benefits. 38 U.S.C.A. §§ 101(2), 107 (West 
2002 & West Supp. 2007); 38 C.F.R. §§ 3.1, 3.3, 3.203 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in November 2003 
and March 2006, subsequent to the initial adjudication of the 
increased rating claim for hearing loss.  While the notice 
was not provided prior to the initial adjudication, the 
claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in a March 2007 supplemental statement of the 
case, following the provision of notice.  The veteran has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

While the notice letters included the general criteria for 
submitting evidence that the hearing loss disability was 
worse, the general procedure for assigning disability 
ratings, and the impact the disability had on the veteran's 
employment, the letters did not notify the veteran of the 
rating criteria for hearing loss or that the veteran should 
submit evidence of how the hearing loss disability affects 
his daily life.  Thus, VA's duty to notify has not been 
satisfied with respect to VA's duty to notify him of the 
information and evidence necessary to substantiate the 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that any VCAA notice errors did 
not affect the essential fairness of the adjudication as VA 
has obtained all relevant evidence, and as the appellant has 
demonstrated actual knowledge of what was necessary to 
substantiate the claim.  Id., Vazquez-Flores, 22 Vet. App. at 
48.  Specifically, the veteran submitted a private 
audiological report in December 2002, which addressed the 
medical findings that would be necessary to rate his hearing 
loss disability.  He also submitted a statement as part of 
his increased rating claim that his hearing loss affects his 
ability to hold conversations.  These actions by the veteran 
indicate actual knowledge of the right to submit additional 
evidence and of the availability of additional process 
regarding both the rating criteria for hearing loss and the 
effect of the disability on the veteran's daily life.  As 
both actual knowledge of the veteran's procedural rights and 
the evidence necessary to substantiate the claim have been 
demonstrated, and he has had a meaningful opportunity to 
participate in the development of his claim, the Board finds 
that no prejudice to the veteran will result from proceeding 
with adjudication without additional notice or process.  
Furthermore, as discussed below, it appears that VA has 
obtained all relevant evidence.  Id.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
severity of the hearing loss disability.  The RO scheduled 
the veteran for another VA examination in March 2007, but the 
veteran failed to appear.  Under VA regulations, it is 
incumbent upon the veteran to submit to a VA examination if 
he is applying for, or in receipt of, VA compensation or 
pension benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 
(1992); see also 38 C.F.R. § 3.655.  He must be prepared to 
meet his obligations by cooperating with VA efforts to 
provide an adequate medical examination.  See Olson v. 
Principi, 3 Vet. App. 480 (1992).  The veteran has not 
satisfied all of his responsibilities in the development of 
his claim.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
veteran's claims file.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

VA's duty to notify and assist does not apply with respect to 
the veteran's claim for non-service connected pension 
benefits.  Because qualifying service and how it may be 
established are outlined in statute and regulation and 
because service department certifications of service are 
binding on VA, the Board's review is limited to interpreting 
the pertinent law and regulations.  As it is the law, and not 
the facts, that are dispositive of the appeal, the duties to 
notify and assist imposed by the VCAA are not applicable to 
this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).

Increased rating

The RO granted service connection for right ear hearing loss 
in February 2000 assigning a 0 percent evaluation effective 
August 19, 1996.  

In October 2000, the veteran submitted a statement requesting 
an increased evaluation for his service-connected right ear 
hearing loss.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4 will be 
considered, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Once the evidence 
is assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.

Hearing impairment is evaluated under 38 C.F.R. § 4.85, and 
is determined by comparing the results of controlled speech 
discrimination tests with the average hearing threshold 
level.  The hearing threshold levels are measured by pure 
tone audiometry tests in the frequencies of 1,000, 2,000, 
3,000 and 4,000 Hertz (cycles per second).  The Rating 
Schedule allows for such audiometric test results to be 
translated into a numeric designation, which range from Level 
I for essentially normal acuity to Level XI for profound 
deafness.  Based on the level of hearing impairment, a 
percentage evaluation is assigned to determine the level of 
compensation, ranging from noncompensable to 100 percent.  
Disability ratings for hearing impairment are derived by the 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test. 38 C.F.R. § 4.85(a).

On the authorized VA audiological evaluation in October 2001, 
pure tone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
10
10
15
15
13

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.



On the authorized VA audiological evaluation in October 2002, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
60
55
40
45
50

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.

On the authorized VA audiological evaluation in November 
2004, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
65
55
45
55
55

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.

These are the only audiological results available for 
purposes of rating the veteran's hearing loss.  Private 
audiograms were conducted in April 2000 and September 2000, 
but the results were not interpreted; and the Board is not 
qualified to do so.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  The veteran also submitted a letter from a 
private audiologist in November 2002 noting that the speech 
recognition thresholds were obtained at 100 dBHL in the right 
ear (masked) and that word recognition, which is equivalent 
to "speech discrimination" testing was attempted in the 
right ear at 100 dBHL (masked, using NU test No. 6 recorded 
materials); but the veteran only obtained a score of 8 
percent, a very poor word recognition score.  These findings 
are highly inconsistent with the three VA audiological 
evaluations of record, which note a speech recognition 
ability of 96 to 100 percent in the right ear.  The veteran 
noted on the November 2002 letter that he thought the speech 
recognition scores performed at the VA facility were not 
reported correctly; however, there is no evidence of this in 
the three examination reports of record, in which the results 
on all three evaluations regarding word recognition are 
consistent with one another, and the results of the two 
latest evaluations with respect to puretone thresholds are 
consistent with one another.

The VA audiological findings when applied to the above cited 
rating criteria translate to literal designations no higher 
than Level I hearing loss in the right ear.  Since the left 
ear hearing ability is not service-connected, the left ear is 
assigned Level I, as well.  See 38 C.F.R. § 4.85 (f).  These 
findings support the assignment of a noncompensable (0 
percent) hearing loss disability evaluation. See C.F.R. §§ 
4.85, 4.87, Tables VI and VII.  The audiological evaluations 
do not show that the veteran's acuity falls under the 
exceptional patterns of hearing impairment as provided under 
38 C.F.R. § 4.86 which applies when the pure tone threshold 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz) is 55 decibels or more, or when the pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.  Accordingly, application of 
38 C.F.R. § 4.86 is not warranted.

The level of hearing loss impairment in the right ear has 
been relatively stable throughout the appeals period, or at 
least has never been worse than what is warranted for a 0 
percent rating.  Therefore, the application of staged ratings 
(i.e., different percentage ratings for different periods of 
time) is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

An extraschedular rating under 38 C.F.R. § 3.321(b)(1) also 
is not appropriate in this case.  Referral under 38 C.F.R. § 
3.321(b)(1) is warranted where circumstances are presented 
that are unusual or exceptional.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  The record does not show any evidence 
of marked interference with employment solely due to the 
right ear hearing loss.  Additionally, the evidence does not 
show any frequent periods of hospitalization due to hearing 
loss.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.    

The veteran's disability picture is not so unusual or 
exceptional in nature so as to warrant referral of his case 
to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  Having reviewed 
the record with these mandates in mind, there is no basis for 
further action on this question.

The preponderance of the evidence is against an evaluation in 
excess of 0 percent for right ear hearing loss; and there is 
no doubt to be resolved. Gilbert v. Derwinski, 1 Vet. App. at 
57-58.

Non-service connected pension

Under VA regulations, the payment of nonservice-connected 
pension benefits is provided to veterans who are permanently 
and totally disabled from a nonservice-connected disability 
which is not the result of willful misconduct, but only where 
the veteran has the requisite active wartime service. 38 
U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b).

A veteran meets the service requirements of that section if 
he served in active military, naval or air service under one 
of the following conditions: (1) for 90 days or more during a 
period of war; (2) during a period of war and was discharged 
or released from service for a service-connected disability; 
(3) for a period of 90 consecutive days or more and such 
period began or ended during a period of war; or (4) for an 
aggregate of 90 days or more in two or more separate periods 
of service during more than one period of war. 38 U.S.C.A. § 
1521(j); 38 C.F.R. § 3.3(a)(3).  The Vietnam era is a period 
of war. 38 U.S.C.A. § 101(11).

The veteran's DD-Form 214 shows he served in the U.S. Army 
from July 26, 1974 to September 18, 1974, which is less than 
90 days.  His service took place during the Vietnam era; but 
he was not discharged or released from duty due to a service-
connected disability.  An August 1974 Medical Board 
proceeding shows the veteran was found not fit for enlistment 
or induction into the Army due to a diagnosis of chronic 
otitis media, right ear, with cholesteatoma and possible 
lateral semicircular canal fistula.  Although service 
connection was later granted for right ear hearing loss, 
service connection for chronic otitis media and cholesteatomy 
and possible lateral canal fistula was denied in November 
1976.  The RO found that the disability existed prior to the 
veteran's service and was not aggravated therein.   

As the veteran did not serve for a period of at least 90 days 
and was not discharged from service due to a service-
connected disability, entitlement to non-service connected 
pension benefits is not warranted.  While the Board does not 
intend to disparage the veteran's honorable service to his 
country, the Board is specifically prohibited from granting 
benefits that are not authorized by law, regulation, 
precedent decision of VA General Counsel, or instruction from 
the Secretary of VA.  See 38 U.S.C.A. § 7104(c).  


ORDER

Entitlement to an evaluation in excess of 0 percent for right 
ear hearing loss is denied.

Entitlement to non-service connected pension benefits is 
denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


